

 S994 ENR: Digital Accountability and Transparency Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 994IN THE SENATE OF THE UNITED STATESAN ACTTo expand the Federal Funding Accountability and
		  Transparency Act of 2006 to increase accountability and transparency in Federal
		  spending, and for other purposes. 1.Short
		titleThis Act may be cited as
		the Digital Accountability and Transparency Act of 2014 or the DATA Act.2.PurposesThe purposes of this Act are to—(1)expand the
		Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101
		note) by disclosing direct Federal agency expenditures and linking Federal
		contract, loan, and grant spending information to programs of Federal agencies
		to enable taxpayers and policy makers to track Federal spending more
		effectively;(2)establish Government-wide data standards for financial data and provide
		consistent, reliable, and searchable Government-wide spending data that is
		displayed accurately for taxpayers and policy makers on USASpending.gov (or a
			 successor system that displays the data);(3)simplify
		reporting for entities receiving Federal funds by streamlining reporting
		requirements and reducing compliance costs while improving transparency;(4)improve the
		quality of data submitted to USASpending.gov by holding Federal agencies
		accountable for the completeness and accuracy of the data submitted; and(5)apply approaches developed by the Recovery Accountability and Transparency Board to spending across
			 the Federal Government.3.Amendments to
		the Federal Funding Accountability and Transparency Act of 2006The Federal Funding Accountability and
		Transparency Act of 2006 (31 U.S.C. 6101 note) is amended—(1)in
		section 2—(A)in subsection
		(a)—(i)in the
		matter preceding paragraph (1), by striking this section and
		inserting this Act;(ii)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (4), and (7), respectively;(iii)by inserting before paragraph (2), as so redesignated, the following:(1)DirectorThe term Director means the Director of the Office of Management and Budget.;(iv)by
		inserting after paragraph (2), as so redesignated, the
		following:(3)Federal
		  agencyThe term Federal agency has the meaning given
		  the term Executive agency under section 105 of title 5, United
		  States Code.;
		  (v)by
		inserting after paragraph (4), as so redesignated, the
		following:(5)Object
		  classThe term object class means the category
		  assigned for purposes of the annual budget of the President submitted under
		  section 1105(a) of title 31, United States Code, to the type of property or
		  services purchased by the Federal Government.(6)Program
		  activityThe term program activity has the meaning
		  given that term under section 1115(h) of title 31, United States
		  Code.;
		  and(vi)by adding at the end the following:(8)SecretaryThe term Secretary means the Secretary of the Treasury.;(B)in subsection (b)—(i)in paragraph (3), by striking of the Office of Management and Budget; and(ii)in paragraph (4), by striking of the Office of Management and Budget;(C)in subsection
		(c)—(i)in
		paragraph (4), by striking and at the end;(ii)in
		paragraph (5), by striking the period at the end and inserting a semicolon;
		and(iii)by
		adding at the end the following:(6)shall have the
		  ability to aggregate data for the categories described in paragraphs (1)
		  through (5) without double-counting data; and(7)shall ensure that all
		  information published under this section is available—(A)in machine-readable and open formats;(B)to be downloaded in
		  bulk; and(C)to the extent practicable, for automated processing.;(D)in subsection (d)—(i)in paragraph (1)(A), by striking of the Office of Management and Budget;(ii)in paragraph (2)—(I)in subparagraph (A), by striking of the Office of Management and Budget; and(II)in subparagraph (B), by striking of the Office of Management and Budget;(E)in subsection (e), by striking of the Office of Management and Budget; and(F)in subsection (g)—(i)in paragraph (1), by striking of the Office of Management and Budget; and(ii)in paragraph (3), by striking of the Office of Management and Budget; and(2)by
		striking sections 3 and 4 and inserting the following:3.Full disclosure
		  of Federal Funds(a)In
		  generalNot later than 3
		  years after the date of enactment of the Digital Accountability and Transparency Act of 2014, and monthly when practicable but not less than quarterly thereafter, the Secretary,
		  in consultation with the Director, shall
		  ensure that the information in subsection (b) is posted on the website
		  established under section 2.(b)Information To
		  be postedFor any funds made available to or expended by a Federal agency or component of a Federal
		  agency, the information to
		  be posted shall include—(1)for each appropriations account, including an expired or unexpired appropriations account, the
			 amount—(A)of
		  budget authority appropriated;(B)that is obligated;(C)of unobligated balances; and(D)of any other budgetary resources;(2)from which accounts and in what amount—(A)appropriations are obligated for each program activity; and(B)outlays are made for each program activity;(3)from which accounts and in what amount—(A)appropriations are obligated  for each object class; and(B)outlays are made for each object class; and(4)for each program activity, the amount—(A)obligated for each object class; and(B)of outlays made for each object class.4.Data
		  standards(a)In
		  general(1)Establishment of standardsThe Secretary and the
		  Director, in consultation with the heads of Federal agencies, shall establish
			 Government-wide
		  financial data standards for	any Federal funds made available to or expended by
			 Federal agencies and entities receiving Federal funds.(2)Data elementsThe financial data standards established under paragraph (1) shall include common data
		  elements for	financial and payment information required to be reported by
		  Federal agencies and entities receiving Federal funds.(b)RequirementsThe
		  data standards established under subsection (a) shall, to the extent reasonable
		  and practicable—(1)incorporate
		  widely accepted common data elements, such as those developed and maintained
		  by—(A)an international
		  voluntary consensus standards body;(B)Federal agencies
		  with authority over contracting and financial assistance; and(C)accounting
		  standards organizations;(2)incorporate a
		  widely accepted, nonproprietary, searchable, platform-independent
		  computer-readable format;(3)include
		  unique  identifiers for Federal awards and entities receiving
		  Federal awards that can be consistently applied Government-wide;(4)be
		  consistent with and implement applicable accounting principles;(5)be
		  capable of being continually upgraded as necessary;(6)produce
		  consistent and comparable data, including across program activities; and(7)establish a
		  standard method of conveying the reporting period, reporting entity, unit of
		  measure, and other associated attributes.(c)Deadlines(1)GuidanceNot
		  later than 1 year after the date of enactment of the
		  Digital Accountability and Transparency Act of 2014, the Director and the Secretary shall issue guidance to
		  Federal agencies on the data standards established under subsection (a).(2)Agencies(A)In generalExcept as provided in subparagraph (B), not
		  later than 2 years after the date on which the guidance under paragraph (1) is
		  issued, each Federal agency shall report financial and
		  payment information data in accordance with the data standards established
		  under subsection (a).(B)Noninterference with auditability of Department of Defense financial statements(i)In generalUpon request by the Secretary of Defense, the Director may grant an extension of the deadline under
			 subparagraph (A) to the Department of Defense for a period of not more
			 than 6 months to report financial and
		  payment information data in accordance with the data standards established
		  under subsection (a).(ii)LimitationThe Director may not grant more than 3 extensions to the Secretary of Defense under clause (i).(iii)NotificationThe Director of the Office of Management and Budget shall notify the Committee on Homeland Security
			 and Governmental Affairs and the Committee on Armed Services of the Senate
			 and the Committee on Oversight and Government Reform and the Committee on
			 Armed Services of the House of Representatives of—(I)each grant of an extension  under clause (i); and(II)the reasons for granting such an extension.(3)WebsiteNot
		  later than 3 years after the date on which the guidance under paragraph (1) is
		  issued, the Director and the Secretary
		  shall ensure that the data standards established under
		  subsection (a) are applied to the data made available on the website
		  established under section 2.(d)ConsultationThe
		  Director and the Secretary shall consult with public and private stakeholders in
		  establishing data standards under this section.5.Simplifying
		  Federal award reporting(a)In
		  generalThe Director, in
		  consultation with relevant Federal agencies, recipients of Federal awards,
		  including State and local governments, and institutions of higher education (as
		  defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)),
		  shall review the information required to be reported by recipients of Federal
		  awards to identify—(1)common reporting
		  elements across the Federal Government;(2)unnecessary
		  duplication in financial reporting; and(3)unnecessarily
		  burdensome reporting requirements for recipients of Federal awards.(b)Pilot
		  program(1)EstablishmentNot
		  later than 1 year after the date of enactment of the
		  Digital Accountability and Transparency Act of 2014, the Director, or a Federal agency designated by the Director, shall establish a pilot program (in
			 this section referred to as the pilot program) with the participation of appropriate Federal agencies to
		  facilitate the development of recommendations for—(A)standardized reporting
		  elements across the Federal Government;(B)the elimination
		  of unnecessary duplication in financial reporting; and(C)the reduction of
		  compliance costs for recipients of Federal awards.(2)RequirementsThe
		  pilot program shall—(A)include a
		  combination of Federal contracts, grants, and subawards, the aggregate value of
		  which is not less than $1,000,000,000 and not more than $2,000,000,000;(B)include a diverse
		  group of recipients of Federal awards; and(C)to the extent
		  practicable, include recipients who receive Federal awards from multiple
		  programs across multiple agencies.(3)Data
		  collectionThe pilot program shall include data collected during
		  a 12-month reporting cycle.(4)Reporting and
		  evaluation requirementsEach recipient of a Federal award
		  participating in the pilot program shall submit to the Office of Management and
		  Budget or the Federal agency designated under paragraph (1), as appropriate, any
			 requested reports of the selected Federal awards.(5)TerminationThe
		  pilot program shall terminate on the date that is 2 years after the date on
		  which the pilot program is established.(6)Report to
		  CongressNot later than 90 days after the date on which the pilot
		  program terminates under paragraph (5), the Director shall submit to the
			 Committee on Homeland Security and
		  Governmental Affairs and the Committee on the Budget of the Senate and the
		  Committee on Oversight and Government Reform and the Committee on the Budget of
		  the House of Representatives a report on the pilot program, which shall
		  include—(A)a description of
		  the data collected under the pilot program, the usefulness of the data
		  provided, and the cost to collect the data from recipients; and(B)a discussion of any legislative action required and recommendations
		  for—(i)consolidating
		  aspects of Federal financial reporting to reduce the costs to recipients of
		  Federal awards;(ii)automating
		  aspects of Federal financial reporting to increase efficiency and reduce the
		  costs to recipients of Federal awards;(iii)simplifying the reporting requirements for
		  recipients of Federal awards; and(iv)improving
		  financial transparency.(7)Government-wide implementationNot later than 1 year after the date on which the Director submits the report under paragraph (6),
			 the Director shall issue guidance to the heads of Federal agencies as to
			 how the Government-wide financial data standards established under
			 section 4(a) shall be applied to the information required to be reported
			 by
			 entities
			 receiving Federal awards to—(A)reduce the burden of complying with reporting requirements; and(B)simplify the reporting process, including by reducing duplicative reports.6.Accountability
		  for Federal funding(a)Inspector
		  general reports(1)In
		  generalIn accordance with paragraph (2), the Inspector General
		  of each Federal agency, in consultation with the Comptroller General of the
		  United States, shall—(A)review a
		  statistically valid sampling of the spending data submitted under this Act by
		  the Federal agency; and(B)submit to
		  Congress and make publically available a report assessing the completeness,
		  timeliness, quality, and accuracy of the data sampled and the implementation
		  and use of data standards by the Federal agency.(2)Deadlines(A)First
		  reportNot later than 18 months after the date on which the Director and the Secretary issue guidance to
			 Federal agencies under section 4(c)(1), the Inspector
			 General of each Federal agency
		  shall submit and make publically available a report as described in paragraph
			 (1).(B)Subsequent
		  reportsOn the same date as the Inspector General of each Federal
		  agency submits the second and fourth reports under sections 3521(f) and
			 9105(a)(3) of title 31,
		  United States Code, that are submitted after the report under subparagraph (A),
		  the Inspector General shall submit and make publically available a report as
			 described in paragraph (1). The
		  report submitted under this subparagraph may be submitted as a part of the
		  report submitted under section 3521(f) or 9105(a)(3) of title 31, United States
			 Code.(b)Comptroller
		  general reports(1)In generalIn accordance with paragraph (2) and after a review of the reports submitted under subsection (a),
			 the Comptroller General of the United States shall submit
		  to Congress and make publically available a report assessing and comparing the
		  data completeness, timeliness, quality, and accuracy of the data submitted
		  under this Act by Federal agencies and the implementation and use of data
		  standards by Federal agencies.(2)DeadlinesNot later than 30 months after the date on which the Director and the Secretary issue guidance to
			 Federal agencies under section 4(c)(1), and every 2 years
			 thereafter until the date that is 4  years after the date on which the
			 first report is submitted under this subsection, the Comptroller General
			 of the United States shall submit and make publically available a report
			 as described in paragraph (1).(c)Recovery Accountability and Transparency Board Data Analysis Center(1)In generalThe Secretary may establish a data analysis center or expand an existing service to
			 provide data, analytic tools, and data
			 management techniques to support—(A)the
			 prevention and reduction of improper payments by Federal agencies; and(B)improving efficiency and transparency in Federal spending.(2)Data availabilityThe Secretary shall enter into memoranda of understanding with Federal agencies, including
			 Inspectors General and Federal law enforcement agencies—(A)under which the Secretary may provide data from the data analysis center for—(i)the purposes set forth under paragraph (1);(ii)the identification, prevention, and reduction of waste, fraud, and abuse relating to Federal
			 spending; and(iii)use in the conduct of criminal and other investigations; and(B)which may require the Federal agency, Inspector General, or Federal law enforcement agency to
			 provide reimbursement to the Secretary for the reasonable cost of carrying
			 out the agreement.(3)TransferUpon the establishment of a data analysis center or the expansion of a service under paragraph (1),
			 and on or before the date on which the Recovery
			 Accountability and Transparency Board terminates, and
			 in addition to any other transfer that the Director determines is
			 necessary under section 1531 of title 31, United States Code, there are
			 transferred to the Department of the Treasury all assets identified by the
			 Secretary that support the
			 operations and activities of the Recovery Operations Center of the
			 Recovery Accountability and Transparency Board relating to
			 the detection of waste, fraud, and abuse in the use of Federal funds that
			 are in existence on the day before the transfer.7.Classified and
		  protected informationNothing
		  in this Act shall require the disclosure to the public of—(1)information
		  that would be exempt from disclosure under section 552 of title 5, United States
			 Code
		  (commonly known as the Freedom of Information Act); or(2)information
		  protected under section 552a of title 5, United States Code (commonly known as
		  the Privacy Act of 1974), or section 6103 of the Internal
		  Revenue Code of
		  1986.8.No private right of actionNothing in this Act shall be construed to create a private right of action for enforcement of any
			 provision of this Act..4.Executive agency
		accounting and other financial management reports and plansSection 3512(a)(1) of title 31, United States
		Code, is amended by inserting and make available on the website described
		under section 1122 after appropriate committees of
		Congress.5.Debt collection improvementSection 3716(c)(6) of title 31, United States Code, is amended—(1)by inserting (A) before Any Federal agency;(2)in subparagraph (A), as so designated, by striking 180 days and inserting 120 days; and(3)by adding at the end the following:(B)The Secretary of the Treasury shall notify Congress of any instance in which an agency fails to
			 notify the Secretary as required under subparagraph (A)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate